.Smith, J.
This case is before me at the present time on the cross-pci ition of D. Thew Wright, Jr., to foreclose a mortgage upon the property of Marguerite C. Haley, given by her to secure fees for services as her counsel.
The hearing of the case ¡has occupied over a week, and as the questions involved are questions of fact and not of law, I do not think it would be in any way instructive to enter upon a review of the testimony with the purpose in view of pointing out the effect upon my mind ! of the conflicting testimony in the case. Such a review would be of no value as establishing any legal principle, and it would not convince in all probability the party against whom I should decide any controverted question of fact.
It seems to me that a presumption of fact arises when ah attorney is employed that he is to receive for his services such an amount as under all circumstances they are reasonably worth. If the client asserts that some special agreement was made either by way of a fixed sum or by way of a contingent fee in case of success, the burden is on the client to sustain suchi contention. The evidence in the case has failed to satisfy me that such special agreement was made.
The evidence, too, has failed to satisfy me that any undue influence was used in securing the mortgage. I think the evidence establishes the fact that the mortgage was voluntarily given.
In determining the value of the services rendered by the cross-petitioner, I have experienced the difficulties which always arise when the question of the value of legal services is in dispute; because, while it may not be an accurate statement to say there are no fixed standards by which to determine such value, yet it is true that those standards are made up of numerous elements, which vary in number, importance and proportion in each case.
Considering the results accomplished, the amounts involved, the legal questions at issue, the labor imposed and the fact that Mrs. Haley might never be able to pay for the services unless they had a successful issue, I have reached the conclusion that the following charges would be reasonable.'
For action in Common Pleas Court sustaining transfer under ante- nuptial agreement................... $1,000.00
For motion to dismiss appeal in Circuit Court........................ 150.00
For Covington Cases................ 100.00
For magistrates’ cases.............. 75.00
For bankruptcy proceedings......... 150.00
For receivership matters.......... 75-00
$1,550.00
Upon this amount will be credited whatever was received by counsel.”